DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        GREGORY CAMERON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2357

                          [October 24, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 99-016979CF10A.

  Gregory Cameron, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY, and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.